 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

Law Office of Kimberly A. Wilson, LLC
Kimberly A. Wilson, Esquire (6756)
24 North White Horse Pike
Somerdale, NJ 08083
(856) 783-4440
(856) 783-5504 fax


 In Re:                                                  Case No.:      ___________________
                                                                              18-23974
  Sarah A. Parker,                                       Judge:          ___________________
                                                                               ABA Jr
  Debtor.
                                                         Chapter:                13




               CHAPTER 13 DEBTOR’S CERTIFICATION IN OPPOSITION TO
               ✔ CREDITOR’S MOTION or CERTIFICATION OF DEFAULT
               ‘
               ‘       TRUSTEE’S MOTION or CERTIFICATION OF DEFAULT


       The debtor in the above-captioned chapter 13 proceeding hereby objects to the following
(choose one):

          1.       ‘
                   ✔      Motion for Relief from the Automatic Stay filed

                          by________________________________________,
                                        Borough of Clayton            creditor,

          A hearing has been scheduled for ____________________________,
                                                  August 13, 2019        at __________m.
                                                                              10:00 a.

                                                   OR

                   ‘      Motion to Dismiss filed by the Standing Chapter 13 Trustee.

          A hearing has been scheduled for ____________________________, at _________ __m.

                   ‘      Certification of Default filed by __________________________, creditor,

          I am requesting a hearing be scheduled on this matter.

                                                    OR

                   ‘      Certification of Default filed by Standing Chapter 13 Trustee

          I am requesting a hearing be scheduled on this matter.
                 2.       I am objecting to the above for the following reasons (choose one):

                 ‘        Payments have been made in the amount of $ ___________________, but
                          have not been accounted for. Documentation in support is attached hereto.


                ‘
                ✔         Payments have not been made for the following reasons and debtor
                          proposes repayment as follows (explain your answer):
                           My husband left one job and went to another job. He was in between jobs for a
                           short period of time. We also had some unexpected household bills which were
                           significant. This caused me to miss payments.


                 ✔
                 ‘        Other (explain your answer):
                           I have $1,000.00 now and my intention is to have additional funds. I am asking
                           for an opportunity to cure the balance.



        3.       This certification is being made in an effort to resolve the issues raised by the
                 creditor in its motion.


        4.       I certify under penalty of perjury that the foregoing is true and correct.


Date: _______________________
       07/31/2019                                                       ______________________________
                                                                         /s/Sarah A. Parker
                                                                        Debtor’s Signature

Date: _______________________                                           ______________________________
                                                                        Debtor’s Signature


NOTE:
1.      This form must be filed with the court and served upon the Standing Chapter 13 Trustee and creditor at
        least seven (7) days before the return date pursuant to D.N.J. LBR 9013-1(d), if filed in opposition to a
        Motion for Relief from the Automatic Stay or Trustee’s Motion to Dismiss.
2.      This form must be filed with the court and served upon the Standing Chapter 13 Trustee and creditor within
        14 days of the filing of a Creditor’s Certification of Default (under an Order Resolving Motion to Vacate
        Stay and/or Dismiss with Conditions) or a Trustee’s Certification of Default.


                  If this form is not filed the Motion or Certification of Default
                  will be deemed uncontested and no hearing will be scheduled.



                                                                                                            rev.12/1/09
